Citation Nr: 1609185	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-45 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental, mouth or jaw condition for VA compensation purposes.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978.  He had reserve duty until 1983.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision of the VA Regional Office (RO) in New York, New York.  The case was remanded in August 2013.


FINDINGS OF FACT

1. A February 1999 rating decision denied the Veteran's original claims for service connection for a dental/mouth/jaw disorder and for head injury with headaches, and the Veteran did not appeal.
 
2. Since Febru1ry 1999 no additional evidence has been received relating to an unestablished fact necessary to substantiate the Veteran's claims.


CONCLUSIONS OF LAW

1. The February 1999 rating decision denying entitlement to service connection for dental/mouth/jaw disorders, and head injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).

2. New and material evidence has not been received to reopen claims of entitlement to service connection for dental/mouth/jaw disorders, and head injury residuals.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining extensive VA medical records and Social Security Administration disability benefits records, including directed by prior Board remand.  There is no duty to provide VA examination until a claim is reopened.   See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran declined the opportunity for a hearing.  The claims have been properly developed, and can be decided.

In a February 1999 rating decision VA denied entitlement to service connection for dental/mouth/jaw disorders finding no record of an inservice injury.  The RO concluded that the Veteran had no current condition related to his service.  Similarly, VA denied entitlement to service connection for residuals of a head injury with headaches, finding no record of treatment for such a disorder inservice, or evidence of compensably disabling headaches within a year of separation from active duty.  While the Veteran had reported a motor vehicle accident in 1976 with head injury, service treatment records failed to verify the purported accident.  The Veteran did not appeal, and so the February 1999 rating decision is final.  38 U.S.C.A. § 7105.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Since the last decision of February 1999 additional evidence has been received which relates to the claims have been received, consisting of VA outpatient medical records.  The Board has closely reviewed the evidence, but does not find it to be "new and material" to warrant reopening these claims. 

On the issue of service connection for dental, mouth or jaw disability, this is limited to a claim for compensation, as the Veteran has already been granted service connection for teeth numbered 8, 9 and 10 for purposes of VA outpatient treatment alone.  See 38 C.F.R. § 17.161.  

By comparison, service-connected compensation for loss of teeth or other dental disorder requires that there have manifested loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region from trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Codes 9913 (provision of VA rating schedule on compensation for dental disability).  

There is no evidence of a loss of jawbone or surrounding tissue inservice, or competent evidence linking such a condition to service.  Medical records do not show disability besides loss of various teeth and periodontal disease. It follows that the Veteran does not have a dental disability for VA compensation, and without current disability a claim cannot be granted.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  Applying this to the grounds the claim was previously denied on, there is no current disability with a nexus to the Veteran's in-service injury.  Even considering the Veteran had in-service injury (a fact already conceded by 1985 RO administrative decision), a compensable dental condition did not develop from the injury.  Accordingly, new and material evidence has not been received.

On the issue of entitlement to service connection for headaches, to include due to an inservice head injury, the evidence received since February 1999 does not warrant reopening, because it does not show likelihood that headaches were incurred in service.  VA medical records point to nonservice-related injuries as the cause of headaches, from post-service accidents sustained in 1991, or 1996.  The circumstances of the original in-service injury are also unclear, whether the Veteran had an accidental fall in a place of worship, or may have fallen from a moving vehicle.  Elsewhere a 1976 motorcycle injury is reported.  There are still no grounds for linking current headaches to service, particularly by any competent medical evidence.  New and material evidence has not been received.

As new and material evidence has not been received to reopen service connection, the benefit-of-the-doubt doctrine does not apply, and the petitions to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen service connection for a dental, mouth or jaw condition             is denied.

The petition to reopen service connection for a headache disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


